        Case 1:17-cv-04789-JGK Document 81 Filed 02/21/19 Page 1 of 2
                                                                                                                        ''


                                                                                            .   :·   .   ,   '   ~- ~

                                                                                                ', .                    l
                                                                                                                        I



                                                                                           ~~>·?.::
                                                                              ;   ;I

UNITED STATES DISTRICT COURT                                                      i·

SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- .x:
EDELMAN ARTS, INC.,
                                                                    No. 17-cv-4789 (JGK)
                                 Plaintiff,
                                                                    Clerk's Certificate of Default
                     v.

REMKO SPOELSTRA, JASON HOLLOWAY,
SSR INVEST SWITZERLAND, SWISS
BUSINESS COUNCIL and JOHN DOE,

                                  Defendants.

---------------------------------------------------------)(

         I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on March 23, 2017 with the filing

of a summons and complaint in the Supreme Court of the State of New York, County of New

York, on June 23, 2017, defendant Remko Spoelstra removed the case to the United States District

Court for the Southern District of New York, pursuant to an Order of Judge Katherine B. Forrest,

a copy of the summons and complaint was served on defendants, Jason Holloway, SSR Invest

Switzerland, and Swiss Business Council by serving Jason Holloway and SSR Invest Switzerland

via electronic mail on October 26, 2017 and by serving Swiss Business Council via electronic mail

and federal express on October 26, 2017 and proof of service was therefore filed on October 30,

2017, Doc #s 14 and 15. A Second Amended Complaint was filed on November 21, 2017. A copy

of the Second Amended Complaint was served on defendants, Jason Holloway, SSR Invest

Switzerland, and Swiss Business Council via email on November 21, 2017. Swiss Business

Council was also served via federal express on November 22, 2017 and proof of service was

therefore filed on April 13, 2018, Doc #s 41, 42, and 43. On November 13, 2018, Judge John G.
       Case 1:17-cv-04789-JGK Document 81 Filed 02/21/19 Page 2 of 2




Koe Iti ordered defendant Remko Spoelstra to file his address with the Pro Se Office of this Court

by November 27, 2018 or the plaintiff would be able to move for a default judgment against

defendant Remko Spoelstra. Defendant Remko Spoelstra has not filed his address with the Pro Se

Office and therefore has defaulted.

       I further certify that the docket entries indicate that the defendant(s) have not filed an

answer or otherwise moved with respect to the complaint herein. The default of the defendant(s)

is/are hereby noted.


Dated: New York, New York
       February _ _ , 2019

                                                            RUBY J. KRAJIC~.---· ·-
                                                        ------~-~erk of thefo u.rt       .   -~~/   .
                                                                                1

                                                      By·      "
                                                             ~....!.-~    ) >)
                                                                            i       ..
                                                                                                /   ~
                                                        .   Deputy ClerlT                    ----       -




                                                       T1 TrS DOCUMENT WAS E~RiD ~"
                                                       C:< THE DOCKET Oi\ :Y(5./7.Zd/ 1
